Heydenfeldt, J., delivered the opinion of the Court.
Murray, C. J., and Bryan, J., concurred.
The judgment rendered by the Justice of the Peace is for $209 IT, with interest at three per cent, per month. This is beyond the jurisdiction of the Justice as we have determined at this term in the case of Zander v. Coe. The judgment was therefore properly reversed by the County Court, but it should have dismissed the case.
The reversal of the County Court is affirmed, and the cause dismissed from the consideration of the Justice.